Citation Nr: 0018871	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to special monthly compensation based on 
housebound status or a need for regular aid and attendance.



REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, 
Inc. 


INTRODUCTION

The veteran had active duty from February 1976 to August 
1980.  This matter comes on appeal from a March 1996 decision 
by the Los Angeles, California, VA Regional Office.

The veteran's representative has raised the issues of 
entitlement to service connection for right ulnar nerve 
compression, chronic pain syndrome, and cervical sponylosis 
as secondary to service-connected disabilities, as well as 
special monthly compensation for loss of a creative organ.  
These issues are referred to the RO for appropriate 
disposition.


REMAND

A review of the record shows that it has been several years 
since the veteran has been examined. Such examination is 
necessary to properly evaluate the merits of his claim. To 
ensure that the Department of Veterans Affairs (VA) has met 
its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for service-
connected disabilities since September 
1996.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded 
appropriate VA examinations to determine 
whether he is housebound or is need of 
regular aid and attendance as a result of 
service-connected disabilities. In 
particular, an examination should be 
scheduled to identify the extent of any 
bowel and/or bladder incontinence 
attributable to service-connected 
disabilities. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. The claims folder 
should be made available to the examiner 
for review before the examination. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. The veteran's entitlement to 
special monthly compensation on all 
possible bases should be addressed. If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



